Title: To Alexander Hamilton from Charles Carroll of Carrollton, 18 April 1800
From: Carroll, Charles (of Carrollton)
To: Hamilton, Alexander



Dear Sir
Annapolis 18th April 1800

I am obliged to you & Mr. Church for your polite attention in giving me the information contained in your letter of the 25th. past, not that I am anyways interested in the sale of Mr. Sterretts land, for until the receipt of yr. letter I did not even know that he possessed any land in that part of the country, & of course was never in treaty with his trustees about it. I hope Mr. Church will secure the repayment of his large claim, tho’ it must be the work of time, should he purchase the tract for $92,000.
We have strange reports circulated among us respecting the prevalence of Jacobinical principles in your State; it is asserted with confidence by the antifederal party here, that all your electors will vote for Mr. Jefferson as President; if such an event should really happen, it is probable he will be chosen; of such a choice the consequences to this country may be dreadful. Mr. Jefferson is too theoretical & fanciful a statesman to direct with steadiness & prudence the affairs of this extensive & growing confederacy; he might safely try his experiments, without much inconvenience, in the little Republick of St. Marino, but his fantastic trickes would dissolve this Union. Perhaps the miseries of France & more especially the Government of Buonaparte may have weaned him from his predilection for revolutions. I once saw a letter of his, in which among several others was contained this strange sentiment “that to preserve the liberties of a people, a revolution once in a century was necessary.” A man of this way of thinking, surely may be said to be fond of revolutions; yet possibly were he the chief Magistrate he might not wish for a revolution during his presidency.
I beg my respects to Mrs. Hamilton & to be kindly remembered to General Schuyler. I am with very great regard & esteem
Dear Sir   Yr. most hum. Servt.

Ch. Carroll of Carrollton

